Title: From George Washington to Benjamin Lincoln, 29 December 1781
From: Washington, George
To: Lincoln, Benjamin


                        
                            My dear Sir,
                            Philada 29th Decr 1781
                        
                        A few days ago I took up the estimates which you put into my hands for examination, and had made some
                            observations upon them, when finding the calculations run upon 25000 Men instd of the number resolved on by the late Act
                            of Congress, and that my remarks—as you will perceive by the inclosed specimen—were very unimportant—indeed could not be
                            of much use unless it went to the precise Force Congress meant to keep on foot, I discontinued my examination, and now
                            send you the Papers.
                        Conversing with General Hand a few days ago on the present mode of paying the Army, and the disadvantages of
                            it in many respects I requested him to submit to paper a plan wch would in his opinion obviate the evils complained of and
                            yet be so guarded as to prevent impositions upon the public, while the pay really due, should be secured to the Soldier.
                            Herewith is the Result on which I wish to know your opinion.
                        It is much to be wished that some mode could be adopted to bring Prisoners, of every description, taken from
                            the enemy, to a genl Acct—The United States are much injured by a contrary practice—and I know of no method so likely to
                            put an end to the mutual complaints on both sides as that of having all Prisoners given up to the Comy General to be by
                            him exchanged. I am &ca.

                    